Examiner-Initiated Interview
An Examiner-initiated interview occurred on 1/19/2022. Specifically, the Examiner indicated independent claim 1 appeared to be allowable, but the submitted specification/drawing amendments raised issues concerning new matter. The Examiner suggested non-entry of the specification and drawing amendments in order to place the application in condition for allowance. Applicant instructed the Examiner not to enter the specification and drawing amendments of 10/11/2021. 
Specification/Drawings
In accordance with the agreement reached in the interview of 1/19/2022, the specification amendment of 10/11/2021 is not entered. 
In accordance with the agreement reached in the interview of 1/19/2022, the drawing amendment of 10/11/2021 is not entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelsey Skodje on 1/19/2022.
The application has been amended as follows: 
Rejoin Claims 8-11, 13, and 14.
Amend Claim 8 as follows:8. (Currently Amended) A process, comprising:providing a hydroxyl-protected biobased malic acid;
providing an organophosphorus compound; 
reacting the organophosphorus compound and the hydroxyl-protected biobased malic acid to form a flame retardant intermediate; and
deprotecting the flame retardant intermediate to form a flame retardant having the following structure:

    PNG
    media_image1.png
    123
    285
    media_image1.png
    Greyscale
, wherein each L is an organophosphorus moiety.
Reasons for Allowance
Claims 1-11 and 13-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, namely the particular flame retardant compound 
    PNG
    media_image1.png
    123
    285
    media_image1.png
    Greyscale
, wherein each L is an organophosphorus moiety.
Previously cited Azagarsamy, Kobilka, Chang ‘531, Boyer, and Chang fail to describe the claimed compound and fail to provide sufficient motivation to arrive at the particular compound claimed. 
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed. 
Pirrung (US 2007/0293692 A1) describes phosphoric acid esters (Abstract) of the general formula:
    PNG
    media_image2.png
    397
    475
    media_image2.png
    Greyscale
and describes examples where the polycarboxylic acid residue is derived from malic acid. However, the compound of the present claims requires two organophosphorus “L” groups whereas the compounds of Pirrung have one. Moreover, the particular mono-ol structure of the claims is not described by Pirrung. 
Fournial (US 2013/0004439 A1) describes phosphate malic acid having the structure:
    PNG
    media_image3.png
    110
    627
    media_image3.png
    Greyscale
. The compounds of Fournial differ from those instantly claimed since a single phosphorus moiety is substituted on the hydroxyl moiety of malic acid whereas the claims require a free hydroxyl group and two organophosphorus moieties connected to the carboxylic acids of malic acid. Moreover, the phosphate group of Fournial is not reasonably construed as an organophosphate moiety “L” since the only further substituents of the phosphorus are oxygen or hydroxyl. 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-11, 13, and 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/8/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764